 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDand in his brief General Counsel made it clear that, in view of certain paymentsmade to Clay and Williamson, during the pendency of an informal settlement agree-ment preceding the hearing, no back pay was being sought for these two individualsNone, therefore, will be recommended for themFurthermore, as the record shows,Garza has been made whole for a period preceding and up to September 29, 1955,when the settlement agreement referred to was executedGeneral Counsel seeks,and it will be recommended, that back pay for Garza shall be computed from thatdate until such date as the Respondents have duly offered Garza employment Inaccordance with Board policy set forth inPinkerton's National Detective Agency,Inc,90 NLRB 205, it will be recommended that the liability of the Respondents forback pay, as to Garza, shall terminate 5 days after notifying him, in writing, thatupon duly reporting for work at the hiring hall he will be hired on a nondis-criminatory basisBack pay shall be computed in accordance with the Board'susual remedial policies(Chase National Bank,65 NLRB827, Crossett Lumber Co,8 NLRB 440, FW Woolworth,90 NLRB 289)Ithas also been found that the Respondent Employers, by permitting andacquiescing in certain hiring practices and hiring policies have rendered illegalsupport and assistance to the Respondent UnionGeneral Counsel urges that thecurrent agreement between the Respondent parties be set aside and recognition ofthe Union withdrawnSince the Trial Examiner has been unable to find, on thebasis of evidence in the record, that any provision of the contract is,per se,violativeof the Act as so far interpreted by the Board, it will not be recommended that thecontract be nullified or recognition withdrawnItwill be recommended, however,that the Respondent Employers cease and desist from assisting and supporting theUnion in any manner violative of Section 8 (a) (2) of the ActUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the followingCONCLUSIONS OF LAWIThe Respondent Union is a labor organization within the meaning of Section2 (5) of the Act2By discriminating in regard to the hire and tenure of employment of em-ployees, including AM Clay, I D Williamson, W J Nemeth, Robert Knowles,and J A Garza, the Respondent Employers have engaged in and are engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act3By contributing support and assistance to the Respondent Union, the Re-spondent Employers have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act4 By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent Employers have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act5By causing and attempting to cause the Respondent Employers to discriminateagainst employees within the meaning of Section 8 (a) (3) of the Act, the Re-spondent Union has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (2) of the Act'6By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act7The unfair labor practices found herein are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication IThe National Cash Register CompanyandDayton Electrotypers'UnionNo 114,International Stereotypers' and Electrotypers'Union of North America, AFL-CIO, Petitioner.Case No 9-RC-3337August 8,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur PWest,121 NLRB No 58 THE NATIONAL CASH REGISTER COMPANY409hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of rubber printing platemakers at the Employer's plant in Dayton, Ohio, where it is,engagedin the manufacture of cash registers, other business machines, andsupplies used in the operation of these machines.The Employerand the Intervenor, N. C. R.'Employees' Independent Union of Day-ton, Ohio, contend that the unit sought by the Petitioner is inappro-priate because the Intervenor has represented the rubber printingplate makers as part of a plantwide unit since 1939 and that the Peti-tioner has not traditionally represented these employees. In thealternative, the Petitioner would add the employees sought to an exist-ing unit of the Employer's electrotype platemakers which the Peti-tioner currently represents in a separate craft unit.The parties are in agreement that the rubber printing plate makers,who serve a 5-year apprenticeship before acquiring journeymen status,are skilled craftsmen in accordance with the Board's decision inAmerican Potash d Chemical Corporation,107 NLRB 1418. TheEmployer and the Intervenor maintain, however, that these employeesshould not be severed from the broader unit because, among otherthings, the bargaining history relating to these employees is uniquein that the Employer and the Intervenor initiated the apprenticeshipprogram covering the rubber plate process at the plant in 1939 andthe Petitioner neglected to seek representation of the rubber platemakers until' it filed its recent petition.We do not believe that anyadequate reason has been advanced to depart from the principlesenunciated in theAmerican Potashcase, which permit the severanceof a craft unit despite a prior bargaining history on a more compre-hensive basis.Moreover, the Petitioner has traditionally representedrubber printing plate makers.'We find, however, no merit in the Petitioner's alternative conten-tion that the rubber printing plate makers should be added to theexisting unit of electrotype plate makers, as the parties stipulated on1TheStandard Register Company,73 NLRB 1221;Pacific Waxed Paper Company,88NLRB 1534,footnote 2. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record that the skills required for these crafts are different andthe record further shows that the Petitioner's constitution treats themas two distinct crafts.Under all the circumstances, we believe thatthe rubber printing plate makers may, if. they so desire, constitute aseparateunit.On the other hand, in view of the prior bargaininghistory, they may also appropriately continue to be represented by theIntervenor in the broader unit.We shall, therefore, make no finalunit determination at this time, but shall first ascertain the desires ofthe employees as expressed in the election hereinafter directed.Accordingly, we shall direct an election among all rubber printingplate makers at the Employer's Dayton; Ohio,, plant, excluding allother employees and supervisors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit and -the Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthis unit which the Board, under such circumstances, finds to beappropriate for the purposes of collective bargaining. In the eventa majority do not vote for the Petitioner, these employees shall remaina part of the broader unit and the Regional Director will issue acertification of results of election to such effect.[Text of Direction of Election omitted from publication.]Kennametal,Inc.andInternational Union,United Automobile,Aircraft&Agricultural ImplementWorkers of America(UAW-AFL-CIO),Petitioner.Case No. 7-RC-3420. August 8,1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued June 26,1957, in the above-entitled proceeding,' an election by secret -ballotwas conducted on July 24, 1957, under the direction and supervisionof the Regional Director for the Seventh Region among the employeesin the unit found appropriate by the Board.Upon the conclusionof the election, the parties were furnished a tally of ballots whichshowed that of approximately 53 eligible voters, 49 cast ballots, ofwhich 23 were cast for the Petitioner, 25.were cast against the Peti-tioner, and 1 ballot was challenged.The challenged ballot is insuffi-cient to affect the results of the election herein.Thereafter, thePetitioner filed timely objections to conduct affecting the results ofthe election.i Not published.121 NLRB No. 59.